                                                                              Case 2:20-cv-01986-GMN-BNW Document 1 Filed 10/27/20 Page 1 of 7



                                                                          1   Kevin L. Hernandez, Esq.
                                                                              Nevada Bar No. 12594
                                                                          2   LAW OFFICE OF KEVIN L.
                                                                              HERNANDEZ
                                                                          3   8872 S. Eastern Avenue, Suite 270
                                                                              Las Vegas, Nevada 89123
                                                                          4   T: (702) 563-4450
                                                                              F: (702) 552-0408
                                                                          5   kevin@kevinhernandezlaw.com
                                                                              Attorney for Plaintiff
                                                                          6
                                                                                                           UNITED STATES DISTRICT COURT
                                                                          7

                                                                          8                                        DISTRICT OF NEVADA

                                                                          9   PAMELA WASHINGTON, an individual;                      Case No.: 2:20-cv-01986

                                                                         10                                      Plaintiff,

                                                                         11     v.
Law Office of Kevin L. Hernandez




                                                                         12   QUALITY ACCEPTANCE, LLC, a domestic                      COMPLAINT FOR VIOLATIONS OF
                                                                              limited-liability company; EXPERIAN                     THE FAIR CREDIT REPORTING ACT,
                               TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                         13   INFORMATION SOLUTIONS, INC., a foreign                       15 U.S.C. § 1681, ET SEQ.
                                   8872 S. Eastern Avenue, Suite 270




                                                                              corporation;
                                       Las Vegas, Nevada 89123




                                                                         14                                                                       JURY DEMAND
                                                                                                                Defendants.
                                                                         15

                                                                         16          Plaintiff, Pamela Washington (“Plaintiff”), by and through the undersigned counsel of
                                                                         17   record, and for her claims for relief against Defendants, Quality Acceptance, LLC (“Quality
                                                                         18   Acceptance”) and Experian Information Solutions, Inc. (“Experian”), (collectively referred to as
                                                                         19   “Defendants”) complains and alleges as follows:
                                                                         20                                    JURISDICTION AND VENUE
                                                                         21          1.        This action arises out of Defendants’ violations of the Fair Credit Reporting Act,
                                                                         22   15 U.S.C. § 1681, et seq. (“FCRA”).
                                                                         23          2.        This court has jurisdiction over this matter under 15 U.S.C. § 1681(p) and 28
                                                                         24   U.S.C. § 1331.
                                                                         25          3.        Under 28 U.S.C. § 1391(b), venue in this District is proper because Plaintiff and
                                                                         26   Defendants reside and/or do business in the District of Nevada.
                                                                         27          4.        Under 28 U.S.C. § 1391(b), venue is proper in this District because the acts and
                                                                         28   transactions that give rise to this action occurred, in substantial part, in the District of Nevada.
                                                                                                                              Page 1 of 7
                                                                              Case 2:20-cv-01986-GMN-BNW Document 1 Filed 10/27/20 Page 2 of 7



                                                                          1                                                PARTIES

                                                                          2            5.     Plaintiff is an adult individual residing in the State of Nevada.

                                                                          3            6.     As an individual, Plaintiff is a “consumer” under 15 U.S.C. § 1681a(c).

                                                                          4            7.     Quality Acceptance is a domestic limited-liability company doing business in the

                                                                          5   State of Nevada.

                                                                          6            8.     Quality Acceptance regularly and in the ordinary course of business furnishes

                                                                          7   credit information about consumers, such as Plaintiff, to the national consumer reporting

                                                                          8   agencies, and is therefore a “furnisher” under 15 U.S.C. § 1681s-2(b).

                                                                          9            9.     Experian is a foreign corporation doing business in the State of Nevada.

                                                                         10            10.    Experian is a “consumer reporting agency” under 15 U.S.C. § 1681a(f).

                                                                         11            11.    Experian is regularly engaged in the business of assembling, evaluating, and
Law Office of Kevin L. Hernandez




                                                                         12   disbursing information concerning consumers for the purpose of furnishing consumer reports
                               TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                         13   under 15 U.S.C. § 1681a(d).
                                   8872 S. Eastern Avenue, Suite 270
                                       Las Vegas, Nevada 89123




                                                                         14            12.    Experian disburses said consumer reports to third parties under contract for

                                                                         15   monetary compensation.

                                                                         16                                      FACTUAL ALLEGATIONS

                                                                         17            13.    Plaintiff reincorporates by reference all preceding paragraphs as if fully set forth

                                                                         18   below.

                                                                         19            14.    On or about March 2019, Plaintiff incurred an auto loan with Quality Acceptance,
                                                                         20   under Account # 2003XXXX (the “Debt”).

                                                                         21            15.    On April 11, 2019, Plaintiff filed a Voluntary Petition for Chapter 7 Bankruptcy

                                                                         22   in the United States Bankruptcy Court, District of Nevada, under Case No.: 19-12223-mkn (the

                                                                         23   “Bankruptcy”).

                                                                         24            16.    On July 18, 2019, Plaintiff and Quality Acceptance entered into a Reaffirmation

                                                                         25   Agreement for the Debt (the “Reaffirmation Agreement”).

                                                                         26            17.    Under the Reaffirmation Agreement, Plaintiff agreed to remain personally liable

                                                                         27   for the Debt.

                                                                         28
                                                                                                                           Page 2 of 7
                                                                              Case 2:20-cv-01986-GMN-BNW Document 1 Filed 10/27/20 Page 3 of 7



                                                                          1           18.     Under the Reaffirmation Agreement, the Debt was not discharged through

                                                                          2   the Bankruptcy.

                                                                          3           19.     On July 22, 2019, the Bankruptcy was discharged and closed.

                                                                          4           20.     In January 2020, Plaintiff obtained a copy of her Experian credit report and

                                                                          5   became aware that Defendants were reporting inaccurate information concerning the Debt.

                                                                          6           21.      Defendants fail to report that Plaintiff reaffirmed the Debt under the

                                                                          7   Reaffirmation Agreement with Quality Acceptance.

                                                                          8           22.     Instead, Defendants report inaccurately that the Debt was discharged through the

                                                                          9   Bankruptcy with a $0 balance.

                                                                         10           23.     Defendants report inaccurately that the Debt is “Closed.”

                                                                         11           24.     Plaintiff disputed the accuracy of the Debt to Experian online under Dispute #
Law Office of Kevin L. Hernandez




                                                                         12   1851-7260-67 (“Plaintiff’s Dispute”).
                               TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                         13           25.     Plaintiff’s Dispute detailed the inaccuracies referenced above and demanded
                                   8872 S. Eastern Avenue, Suite 270
                                       Las Vegas, Nevada 89123




                                                                         14   correction.

                                                                         15           26.     On information and belief, after receiving the online dispute from Plaintiff,

                                                                         16   Experian communicated Plaintiff’s dispute to Quality Acceptance.

                                                                         17           27.     Despite proper notice of the dispute, Defendants failed to conduct a reasonable

                                                                         18   reinvestigation as required under the FCRA and confirmed and verified the false and derogatory

                                                                         19   information and demanded that the false and derogatory information remain on Plaintiff’s credit

                                                                         20   profiles.

                                                                         21           28.     Defendants failed to fully correct the inaccuracies in Plaintiff’s credit report

                                                                         22   within thirty (30) days of receipt of Plaintiff’s disputes.

                                                                         23           29.     Defendants also failed to report that Plaintiff disputes the accuracy of the credit

                                                                         24   reporting.

                                                                         25           30.     Upon receiving notice of Plaintiff’s dispute of the inaccurate information,

                                                                         26   Defendants failed to evaluate or consider any of Plaintiff’s information, claims, or evidence and

                                                                         27   did not make any attempt to substantially or reasonably verify the disputed account information

                                                                         28   on Plaintiff’s credit report.
                                                                                                                           Page 3 of 7
                                                                              Case 2:20-cv-01986-GMN-BNW Document 1 Filed 10/27/20 Page 4 of 7



                                                                          1            31.   Defendants failed to conduct a lawful investigation of the Debt.

                                                                          2            32.   Defendants failed to investigate Public Access to Court Electronic Records

                                                                          3   (PACER) in response to Plaintiff’s Dispute.

                                                                          4            33.   In failing to correct the credit errors, Defendants continued to report inaccurate

                                                                          5   information in violation of the FCRA.

                                                                          6            34.   In failing to correct the credit reporting errors, Defendants provided misleading

                                                                          7   information on Plaintiff’s credit reports in violation of the FCRA.

                                                                          8            35.   Defendants’ erroneous reporting continues to affect Plaintiff’s creditworthiness

                                                                          9   and credit score adversely.

                                                                         10                                    FIRST CLAIM FOR RELIEF

                                                                         11                        [Violations of 15 U.S.C. § 1681e(b) against Experian]
Law Office of Kevin L. Hernandez




                                                                         12            36.   Plaintiff reincorporates by reference all preceding paragraphs as if fully set forth
                               TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                         13   below.
                                   8872 S. Eastern Avenue, Suite 270
                                       Las Vegas, Nevada 89123




                                                                         14

                                                                         15            37.   Experian violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

                                                                         16   reasonable procedures to assure maximum possible accuracy in the preparation of the credit

                                                                         17   reports and credit files it publishes and maintains concerning Plaintiff.

                                                                         18            38.   As a direct and proximate result of this conduct, action, and inaction of Experian,

                                                                         19   Plaintiff suffered, and continues to suffer, damage by loss of credit, and loss of the ability to
                                                                         20   purchase and benefit from credit.

                                                                         21            39.   Experian’s acts and omissions were willful, rendering it liable for punitive

                                                                         22   damages in an amount to be determined at trial on the merits under 15 U.S.C. § 1681n.

                                                                         23            40.   In the alternative, Experian was negligent in the above-referenced acts and

                                                                         24   omissions, entitling Plaintiff to recovery under 15 U.S.C. § 1681o.

                                                                         25            41.   As a direct and proximate result of the above-referenced violations by Experian,

                                                                         26   Plaintiff is entitled to statutory damages plus actual damages to be proven at the time of trial in

                                                                         27   this matter.

                                                                         28
                                                                                                                          Page 4 of 7
                                                                              Case 2:20-cv-01986-GMN-BNW Document 1 Filed 10/27/20 Page 5 of 7



                                                                          1            42.   Plaintiff is entitled to recover costs and attorneys’ fees from Experian in an

                                                                          2   amount to be determined by the Court under 15 U.S.C. § 1681n or § 1681o.

                                                                          3            43.   Plaintiff may have suffered damages in other ways and to other extents not

                                                                          4   presently known to Plaintiff, and not specified in this Complaint.

                                                                          5            44.   Plaintiff reserves the right to assert additional facts and damages not referenced in

                                                                          6   this Complaint, and/or to present evidence of the same at the time of trial.

                                                                          7                                  SECOND CLAIM FOR RELIEF

                                                                          8                          [Violations of 15 U.S.C. § 1681i against Experian]

                                                                          9            45.   Plaintiff reincorporates by reference all preceding paragraphs as if fully set forth

                                                                         10   below.

                                                                         11            46.   Experian violated 15 U.S.C. § 1681i by failing to delete or correct the
Law Office of Kevin L. Hernandez




                                                                         12   aforementioned inaccurate information in Plaintiff’s credit file after receiving actual notice of
                               TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                         13   these inaccuracies, by failing to conduct a lawful reinvestigation, by failing to forward all
                                   8872 S. Eastern Avenue, Suite 270
                                       Las Vegas, Nevada 89123




                                                                         14   relevant information to Quality Acceptance, by failing to maintain reasonable procedures with

                                                                         15   which to filter and verify disputed information in Plaintiff’s credit files, and by relying upon

                                                                         16   verification from a source it has reason to know is unreliable.

                                                                         17            47.   Experian further violated 15 U.S.C. § 1681i by failing to report that Plaintiff

                                                                         18   disputes the validity of the credit reporting associated with the Quality Acceptance tradeline.

                                                                         19            48.   As a direct and proximate result of this conduct by Experian, Plaintiff suffered,

                                                                         20   and continues to suffer, damage by loss of credit, and loss of the ability to purchase and benefit

                                                                         21   from credit.

                                                                         22            49.   Experian’s conduct was willful, rendering it liable for actual or statutory damages,

                                                                         23   and punitive damages in an amount to be determined by the court under 15 U.S.C. § 1681n.

                                                                         24            50.   Plaintiff is entitled to recover costs and attorneys’ fees from Experian in an

                                                                         25   amount to be determined by the court under 15 U.S.C. § 1681n or § 1681o.

                                                                         26            51.   Plaintiff may have suffered damages in other ways and to other extents not

                                                                         27   presently known to Plaintiff, and not specified in this Complaint.

                                                                         28
                                                                                                                          Page 5 of 7
                                                                              Case 2:20-cv-01986-GMN-BNW Document 1 Filed 10/27/20 Page 6 of 7



                                                                          1            52.    Plaintiff reserves the right to assert additional facts and damages not referenced in

                                                                          2   this Complaint, and/or to present evidence of the same at the time of trial.

                                                                          3                                    THIRD CLAIM FOR RELIEF

                                                                          4                  [Violations of 15 U.S.C. § 1681s-2(b) against Quality Acceptance]

                                                                          5            53.    Plaintiff reincorporates by reference all preceding paragraphs as if fully set forth

                                                                          6   below.

                                                                          7            54.    Quality Acceptance violated the FCRA, 15 U.S.C. § 1681s-2(b) by continuing to

                                                                          8   report the false representations within Plaintiff’s credit files with Experian; by failing to

                                                                          9   investigate Plaintiff’s dispute properly; by failing to review all relevant information regarding

                                                                         10   Plaintiff’s dispute; by failing to respond to Experian accurately; by failing to report results on

                                                                         11   Plaintiff’s credit files correctly; and by failing to permanently and lawfully correct its own
Law Office of Kevin L. Hernandez




                                                                         12   internal records to prevent the aforementioned violations.
                               TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                         13            55.    As a direct and proximate result of the conduct alleged in this Complaint, Plaintiff
                                   8872 S. Eastern Avenue, Suite 270
                                       Las Vegas, Nevada 89123




                                                                         14   suffered, and continues to suffer, damage by loss of credit, and loss of ability to purchase and

                                                                         15   benefit from credit.

                                                                         16            56.    Quality Acceptance’s acts and omissions were willful, rendering it liable for

                                                                         17   punitive damages in an amount to be determined at trial on the merits under 15 U.S.C. § 1681n.

                                                                         18            57.    In the alternative, Quality Acceptance was negligent in the above-referenced acts

                                                                         19   and omissions, entitling Plaintiff to recover under 15 U.S.C. § 1681o.

                                                                         20            58.    As a direct and proximate result of the above-referenced violations by Quality

                                                                         21   Acceptance, Plaintiff is entitled to statutory damages plus actual damages to be proven at the

                                                                         22   time of trial in this matter.

                                                                         23            59.    Plaintiff is entitled to recover costs and attorneys’ fees from Quality Acceptance

                                                                         24   in an amount to be determined by the court under 15 U.S.C. § 1681n or § 1681o.

                                                                         25            60.    Plaintiff may have suffered damages in other ways and to other extents not

                                                                         26   presently known to Plaintiff, and not specified in this Complaint.

                                                                         27            61.    Plaintiff reserves the right to assert additional facts and damages not referenced in

                                                                         28   this Complaint, and/or to present evidence of the same at the time of trial.
                                                                                                                          Page 6 of 7
                                                                              Case 2:20-cv-01986-GMN-BNW Document 1 Filed 10/27/20 Page 7 of 7



                                                                          1         WHEREFORE, Plaintiff prays for relief as follows:

                                                                          2         1.    For an award of actual damages;

                                                                          3         2.    For an award of statutory damages;

                                                                          4         3.    For punitive damages;

                                                                          5         4.    For an award reimbursing Plaintiff for reasonable attorney’s fees, costs, and

                                                                          6               interest incurred; and

                                                                          7         5.    For such other further relief as the court deems proper.

                                                                          8                        TRIAL BY JURY DEMANDED ON ALL COUNTS.

                                                                          9         Dated: October 27, 2020
                                                                                                                                LAW OFFICE OF KEVIN L.
                                                                         10                                                     HERNANDEZ
                                                                         11                                                     /s/ Kevin L. Hernandez
                                                                                                                                Kevin L. Hernandez, Esq.
Law Office of Kevin L. Hernandez




                                                                         12                                                     Nevada Bar No. 12594
                               TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                                                                8872 S. Eastern Avenue, Suite 270
                                                                         13                                                     Las Vegas, Nevada 89123
                                   8872 S. Eastern Avenue, Suite 270




                                                                                                                                T: (702) 563-4450
                                       Las Vegas, Nevada 89123




                                                                         14                                                     F: (702) 552-0408
                                                                                                                                kevin@kevinhernandezlaw.com
                                                                         15                                                     Attorney for Plaintiff
                                                                         16

                                                                         17

                                                                         18

                                                                         19
                                                                         20

                                                                         21

                                                                         22

                                                                         23

                                                                         24

                                                                         25

                                                                         26

                                                                         27

                                                                         28
                                                                                                                      Page 7 of 7
